MANDATE

THE STATE OF TEXAS

TO THE 408TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on February 5, 2014, the cause upon appeal to
revise or reverse your judgment between

Methodist Healthcare System of SA, Ltd, LLP d/b/a Northeast Methodist Hospital, Appellant

V.

Thomas Dewey, Appellee

No. 04-13-00277-CV and Tr. Ct. No. 2012-CI-12676

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s
judgment is AFFIRMED.

     It is ordered that appellee Thomas Dewey recover his costs of this appeal
from appellant Methodist Healthcare System of San Antonio, Ltd., LLP.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on August 11, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-13-00277-CV

        Methodist Healthcare System of SA, Ltd, LLP d/b/a Northeast Methodist Hospital

                                                     v.

                                            Thomas Dewey

         (NO. 2012-CI-12676 IN 408TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
FEES FOR SHIPPING CASES TO
S.C. OR CCA                        $25.00   PAID            LANGLEY & BANACK
MOTION FEE                         $15.00   E-PAID          ROBINSONS RAMSEY
MOTION FEE                         $10.00   E-PAID          J. TODD MALAISE
SUPPLEMENTAL CLERK'S
RECORD                             $13.00   PAID            LAURA PENA
MOTION FEE                         $10.00   E-PAID          J. TODD MALAISE
CLERK'S RECORD                     $54.00   PAID            LAURA PENA
FILING                            $100.00   E-PAID          LANGLEY BANACK
INDIGENCY FILING FEE               $25.00   E-PAID          LANGLEY BANACK
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          LANGLEY BANACK
REPORTER'S RECORD                  $75.00   PAID            CRAIG CARTER


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


        Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this August 11, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853